FORM N-8F SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Application Pursuant to Section 8(f) of the Investment Company Act of 1940 ("Act") and Rule 8f-1 Thereunder for Order Declaring that a Registered Investment Company has Ceased to be an Investment Company under the Act I.General Identifying Information 1.Reason fund is applying to deregister (check only one ; for descriptions,see Instruction 1 above): |_ Merger |X Liquidation |_ Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) |_ Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1through 10 of this form and complete verification at the end ofthe form.) 2. Name of fund: Z Seven Fund, Inc. 3. Securities and Exchange Commission File No.: 811-03877 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? |X|Initial Application|_|Amendment 5.Address of Principal Executive Office (include No. and Street, City, State,Zip Code): 1819 Dobson Road Suite 114 Mesa, AZ 85202 6.Name, address and telephone number of individual the Commission staff shouldcontact with any questions regarding this form: Commonwealth Shareholder Services as administrator to the Fund.Contact information follows: Karen Shupe Commonwealth Shareholder Services, Inc. 8730 Stony Point Parkway, Suite 205 Richmond, VA 23235 7.Name, address and telephone number of individual or entity responsible formaintenance and preservation of fund's records in accordance with rules31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Top Fund Management, Inc. 1819 Dobson Road Suite 114 Mesa, AZ 85202 NOTE: Once deregistered, a fund is still required to maintain and preservethe records described in rules 31a-1 and 31a-2 for the periods specifiedin those rules. 8. Classification of fund (check only one): |X|Management company; |_|Unit investment trust; or |_|Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): |X|Open-end|_|Closed-end 10. State law under which the fund was organized or formed ( e.g. , Delaware orMassachusetts): Maryland 11. Provide the name and address of each investment adviser of the fund(including sub-advisers) during the last five years, even if the fund'scontracts with those advisers have been terminated: Top Fund Management, Inc. 1819 Dobson Road Suite 114 Mesa, AZ 85202 12. Provide the name and address of each principal underwriter of the fundduring the last five years, even if the fund's contracts with thoseprincipal underwriters have been terminated: First Dominion Capital Corp. 8730 Stony Point Parkway, Suite 205 Richmond, Virginia 23235 (February 2008 through December 2010) Aquarius Fund Distributors, LLC 4020 South 147th Street, Suite 2 Omaha, Nebraska 68137 (prior to February 2008) 13. If the fund is a unit investment trust ("UIT") provide: (a Depositor's name(s) and address(es):Not Applicable (b Trustee's name(s) and address(es):Not Applicable 14. Is there a UIT registered under the Act that served as a vehiclefor investment in the fund ( e.g. , an insurance company separateaccount)? |_| Yes|X|No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: 15.(a) Did the fund obtain approval from the board of directors concerningthe decision to engage in a Merger, Liquidation or Abandonment ofRegistration? |X|Yes|_|No If Yes, state the date on which the board vote took place: December 16, 2010. If No, explain: (b Did the fund obtain approval from the shareholders concerning thedecision to engage in a Merger, Liquidation or Abandonment ofRegistration? |_|Yes|X|No If Yes, state the date on which the shareholder vote took place: If No, explain: A supplement to the prospectus was filed on 12/20/2010 notifying shareholders of the liquidation and closing theFund to new purchases.Additionally, written notice was sent to all shareholders on 12/21/2010 notifying them of the liquidation. II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection withthe Merger or Liquidation? |X|Yes|_|No (a If Yes, list the date(s) on which the fund made those distributions:December 29, 2010 (b Were the distributions made on the basis of net assets? |X|Yes|_|No (c Were the distributions made pro rata based on share ownership? |X|Yes|_|No (d If No to (b) or (c) above, describe the method of distributions toshareholders. For Mergers, provide the exchange ratio(s) used and explainhow it was calculated: Not Applicable (e Liquidations only: Were any distributions to shareholders made in kind? |_|Yes|X|No If Yes, indicate the percentage of fund shares owned by affiliates, orany other affiliation of shareholders: Not Applicable 17. Closed-end funds only: Has the fund issued senior securities? |_|Yes|_|No Not Applicable If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: Not Applicable. 18. Has the fund distributed all of its assets to the fund's shareholders? |X|Yes|_|No If No, (a How many shareholders does the fund have as of the date this form is filed? (b Describe the relationship of each remaining shareholder to the fund: 19. Are there any shareholders who have not yet received distributions incomplete liquidation of their interests? |_|Yes|X|No If Yes, describe briefly the plans (if any) for distributing to, orpreserving the interests of, those shareholders: III. Assets and Liabilities 20.Does the fund have any assets as of the date this form is filed? (Seequestion 18 above) |_|Yes|X|No If Yes, (a Describe the type and amount of each asset retained by the fund as of thedate this form is filed: (b Why has the fund retained the remaining assets? (c Will the remaining assets be invested in securities? |_|Yes| |No 21. Does the fund have any outstanding debts (other than face-amountcertificates if the fund is a face-amount certificate company) or any otherliabilities? |_|Yes|X|No If Yes, (a Describe the type and amount of each debt or other liability: (b How does the fund intend to pay these outstanding debts or otherliabilities? IV. Information About Event(s) Leading to Request for Deregistration 22. (a) List the expenses incurred in connection with the Merger orLiquidation: (i)Legal expenses:$1,000 (ii)Accounting expenses:$4,500 (ii)Other expenses (list and identify separately): Administration $2,500 (iv)Total expenses (sum of lines (i)-(iii) above):$8,000 (b How were those expenses allocated? These expenses were allocated pro rata among the shareholders. (c Who paid those expenses? the Z Seven Fund (d How did the fund pay for unamortized expenses (if any)? Not Applicable. 23. Has the fund previously filed an application for an order of the Commissionregarding the Merger or Liquidation? |_|Yes|X|No If Yes, cite the release numbers of the Commission's notice and order or, ifno notice or order has been issued, the file number and date the applicationwas filed: V. Conclusion of Fund Business 24. Is the fund a party to any litigation or administrative proceeding? |_|Yes|X|No If Yes, describe the nature of any litigation or proceeding and the positiontaken by the fund in that litigation: 25. Is the fund now engaged, or intending to engage, in any business activitiesother than those necessary for winding up its affairs? |_|Yes|X|No If Yes, describe the nature and extent of those activities: VI. Mergers Only 26. (a) State the name of the fund surviving the Merger: (b) State the Investment Company Act file number of the fund surviving theMerger: (c) If the merger or reorganization agreement has been filed with theCommission, state the file number(s), form type used and date theagreement was filed: (d) If the merger or reorganization agreement has not been filed with theCommission, provide a copy of the agreement as an exhibit to this form. VERIFICATION The undersigned states that (i) he has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Z Seven Fund, Inc. (ii) he is President of the Z Seven Fund, Inc.; and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken. The undersigned also states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. /s/Barry Ziskin Barry Ziskin
